Title: From George Washington to James Clinton, 9 July 1781
From: Washington, George
To: Clinton, James


                  
                     
                     Dear SirHead Quarters near Dobb’s Ferry July 9th 1781
                  
                  I am favour’d with yours of the 6th—In consequence of my letter of the same date, the 2d Regt will be detain’d at Albany ’till further orders—Genl Schuyler is building a number of Flat boats for the Public—so many of them as are ready when that Regt is order’d down may be man’d by the Troops, and the Boats loaded with plank or such other materials as may be procur’d.
                  Orders have been already lodg’d with the Eastern Agents to forward a proportion of Beef Cattle for the Troops to the Northward, but I do not wonder that you have receiv’d none yet, as few or none have been sent to this Army; I will however give directions to the Commissy General to renew his orders upon that Head, and to take the speediest measures in his power for an immediate supply.
                  I can give no countenance to any Cartel which may have been settled between the people of Vermont and the Governor of Canada, and so I lately verbally inform’d Mr Chittenden by an officer sent down by him to me. I wish there may not be other business transacted, under the cover of Flags from Vermont to Canada, besides the exchange of prisoners.  I am Dear Sir Your Most Obedt Servant
                  
                     Go: Washington
                  
               